

109 HR 8296 IH: Nuclear Energy Reactor Demonstration Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8296IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish and support advanced nuclear energy research and development programs at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Nuclear Energy Reactor Demonstration Act.2.Table of contentsSec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Advanced nuclear reactor research and development goals.Sec. 4. Advanced fuels development.3.Advanced nuclear reactor research and development goals(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following:959A.Advanced nuclear reactor research and development goals(a)DefinitionsIn this section:(1)Advanced nuclear reactorThe term advanced nuclear reactor means—(A)a nuclear fission reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations (or successor regulations)), with significant improvements compared to the most recent generation of fission reactors, including improvements such as—(i)additional inherent safety features;(ii)lower waste yields;(iii)improved fuel performance;(iv)increased tolerance to loss of fuel cooling;(v)enhanced reliability;(vi)increased proliferation resistance;(vii)increased thermal efficiency;(viii)reduced consumption of cooling water;(ix)the ability to integrate into electric applications and nonelectric applications;(x)modular sizes to allow for deployment that corresponds with the demand for electricity; or(xi)operational flexibility to respond to changes in demand for electricity and to complement integration with intermittent renewable energy; and(B)a fusion reactor.(2)Demonstration projectThe term demonstration project means—(A)an advanced nuclear reactor operated—(i)as part of the power generation facilities of an electric utility system; or(ii)in any other manner for the purpose of demonstrating the suitability for commercial application of the advanced nuclear reactor;(B)the demonstration of privately funded experimental advanced nuclear reactors, funded in whole or in part by the private sector, at National Laboratories or other sites owned by the Department of Energy; and(C)an advanced nuclear reactor demonstrated by the Secretary of Defense in cooperation with the Secretary of Energy.(b)PurposeThe purpose of this section is to direct the Secretary, as soon as practicable after the date of enactment of this section, to advance the research and development of domestic advanced, affordable, and clean nuclear energy by—(1)demonstrating different advanced nuclear reactor technologies that could be used by the private sector to produce—(A)emission-free power at a levelized cost of electricity of $60 per megawatt-hour or less;(B)heat for community heating, industrial purposes, or synthetic fuel production;(C)remote or off-grid energy supply; or(D)backup or mission-critical power supplies;(2)developing subgoals for nuclear energy research programs that would accomplish the goals of the demonstration projects carried out under subsection (c);(3)identifying research areas that the private sector is unable or unwilling to undertake due to the cost of, or risks associated with, the research; and(4)facilitating the access of the private sector—(A)to Federal research facilities and personnel; and(B)to the results of research relating to civil nuclear technology funded by the Federal Government.(c)Demonstration projects(1)In generalThe Secretary shall, to the maximum extent practicable—(A)enter into agreements to complete not fewer than two demonstration projects by not later than December 31, 2025; and(B)establish a program to enter into agreements to demonstrate not fewer than two, and not more than five, additional operational advanced reactor designs by not later than December 31, 2035.(2)RequirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall—(A)include diversity in designs for the advanced nuclear reactors demonstrated under this section, including designs using various—(i)primary coolants;(ii)fuel types and compositions; and(iii)neutron spectra;(B)seek to ensure that—(i)the long-term cost of electricity or heat for each design to be demonstrated under this subsection is cost-competitive in the applicable market; and(ii)the selected projects can meet the deadline established in paragraph (1) to demonstrate first-of-a-kind advanced nuclear reactor technologies, for which additional information shall be considered, including—(I)the technology readiness level of a proposed advanced nuclear reactor technology;(II)the technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology; and(III)the capacity to meet cost-share requirements of the Department;(C)ensure that each evaluation of candidate technologies for the demonstration projects is completed through an external review of proposed designs, which review shall—(i)be conducted by a panel that includes not fewer than 1 representative of each of—(I)an electric utility; and(II)an entity that uses high-temperature process heat for manufacturing or industrial processing, such as a petrochemical company, a manufacturer of metals, or a manufacturer of concrete;(ii)include a review of cost-competitiveness and other value streams, together with the technology readiness level, of each design to be demonstrated under this subsection; and(iii)not be required for a demonstration project that is not federally funded;(D)for federally funded demonstration projects, enter into cost-sharing agreements with private sector partners in accordance with section 988 for the conduct of activities relating to the research, development, and demonstration of private-sector advanced nuclear reactor designs under the program;(E)work with private sector partners to identify potential sites, including Department-owned sites, for demonstrations, as appropriate;(F)align specific activities carried out under demonstration projects carried out under this subsection with priorities identified through direct consultations between—(i)the Department;(ii)relevant Federal agencies as determined by the Secretary;(iii)National Laboratories;(iv)institutions of higher education;(v)traditional end-users (such as electric utilities);(vi)potential end-users of new technologies (such as users of high-temperature process heat for manufacturing processing, including petrochemical companies, manufacturers of metals, or manufacturers of concrete); and(vii)developers of advanced nuclear reactor technology; and(G)seek to ensure that the demonstration projects carried out under paragraph (1) do not cause any delay in a deployment of an advanced reactor by private industry and the Department of Energy that is underway as of the date of enactment of this section.(3)Additional requirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall—(A)identify candidate technologies that—(i)are not developed sufficiently for demonstration within the initial required timeframe described in paragraph (1)(A); but(ii)could be demonstrated within the timeframe described in paragraph (1)(B);(B)identify technical challenges to the candidate technologies identified in subparagraph (A);(C)support near-term research and development to address the highest-risk technical challenges to the successful demonstration of a selected advanced reactor technology, in accordance with—(i)subparagraph (B); and(ii)the research and development activities under section 958; and(D)establish such technology advisory working groups as the Secretary determines to be appropriate to advise the Secretary regarding the technical challenges identified under subparagraph (B) and the scope of research and development programs to address the challenges, in accordance with subparagraph (C), to be comprised of—(i)private-sector advanced nuclear reactor technology developers;(ii)technical experts with respect to the relevant technologies at institutions of higher education; and(iii)technical experts at the National Laboratories.(d)Goals(1)In generalThe Secretary shall establish goals for research relating to advanced nuclear reactors facilitated by the Department that support the objectives of the program for demonstration projects established under subsection (c).(2)CoordinationIn developing the goals under paragraph (1), the Secretary shall coordinate, on an ongoing basis, with members of private industry to advance the demonstration of various designs of advanced nuclear reactors.(3)RequirementsIn developing the goals under paragraph (1), the Secretary shall ensure that—(A)research activities facilitated by the Department to meet the goals developed under this subsection are focused on key areas of nuclear research and deployment ranging from basic science to full-design development, safety evaluation, and licensing;(B)research programs designed to meet the goals emphasize—(i)resolving materials challenges relating to extreme environments, including extremely high levels of—(I)radiation fluence;(II)temperature;(III)pressure; and(IV)corrosion; and(ii)qualification of advanced fuels;(C)activities are carried out that address near-term challenges in modeling and simulation to enable accelerated design and licensing;(D)related technologies, such as technologies to manage, reduce, or reuse nuclear waste, are developed;(E)nuclear research infrastructure is maintained or constructed, such as—(i)currently operational research reactors at the National Laboratories and institutions of higher education;(ii)hot cell research facilities;(iii)a versatile fast neutron source; and(iv)a molten salt testing facility;(F)basic knowledge of non-light water coolant physics and chemistry is improved;(G)advanced sensors and control systems are developed; and(H)advanced manufacturing and advanced construction techniques and materials are investigated to reduce the cost of advanced nuclear reactors..(b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended—(1)in the item relating to section 917, by striking Efficiency;(2)in the items relating to sections 957, 958, and 959, by inserting Sec. before 9 each place it appears; and(3)by inserting after the item relating to section 959 the following:Sec. 959A. Advanced nuclear reactor research and development goals..4.Advanced fuels developmentSection 953 of the Energy Policy Act of 2005 (42 U.S.C. 16273) is amended—(1)by redesignating subsections (a) through (d) as paragraphs (1), (3), (4), and (5), respectively, and indenting appropriately;(2)in paragraph (1) (as so redesignated)—(A)by striking this section and inserting this subsection;(B)by striking minimize environmental and inserting improve fuel cycle performance while minimizing the cost and complexity of processing, environmental impacts,; and(C)by striking the Generation IV;(3)by inserting after paragraph (1) (as so redesignated) the following:(2)ConsiderationsIn carrying out activities under the program, the Secretary shall consider the potential benefits of those activities for civilian nuclear applications, environmental remediation, and national security.;(4)by inserting after paragraph (5) (as so redesignated) the following:(6)Authorization of appropriationsFrom within funds authorized to be appropriated to the Department of Energy’s Office of Nuclear Energy, the Secretary may use to carry out the program under this subsection, $40,000,000 for each of fiscal years 2021 through 2025.;(5)by inserting before paragraph (1) (as so redesignated) the following:(a)Material recovery and waste form development; and(6)by adding at the end the following:(b)Advanced fuels(1)In generalThe Secretary shall carry out a program to conduct research relating to—(A)next-generation light water reactor fuels that demonstrate improved—(i)performance; and(ii)accident tolerance; and(B)innovative advanced reactor fuels that demonstrate improved—(i)proliferation resistance; and(ii)use of resources.(2)RequirementsIn carrying out the program under this subsection, the Secretary shall—(A)focus on the development of accident-tolerant fuel and cladding concepts that are capable of achieving initial commercialization by December 31, 2025;(B)conduct studies regarding the means by which those concepts would impact reactor economics, the fuel cycle, operations, safety, and the environment;(C)support a healthy nuclear fuel cycle capable of providing higher levels of enriched uranium for domestic advanced nuclear development and for national security applications;(D)subject to paragraph (3), publish the results of the studies conducted under subparagraph (B); and(E)cooperate with institutions of higher education through the Nuclear Energy University and Integrated Research Projects programs of the Department.(3)Sensitive informationThe Secretary shall not publish any information under paragraph (2)(C) that is detrimental to national security, as determined by the Secretary.(4)Authorization of appropriationsFrom within funds authorized to be appropriated to the Department of Energy’s Office of Nuclear Energy, the Secretary may use to carry out the program under this subsection $120,000,000 for each of fiscal years 2021 through 2025..